DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Objections
3.	Claim 1 is objected to because of the following informalities:  there is a typo in line 6.  Where it recites “with the at least pump” should recite “with the at least one pump”.  Appropriate correction is required.
  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1 and 12 (and claims 2-11 and 13-19 based on their dependencies) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as 
5.	Claim 1 recites the limitation "a length of the catheter" in page 2, line 7.  There is insufficient antecedent basis for this limitation in the claim.  Previously, a first catheter and second catheter are recited in claim 1, therefore it is unclear whether “a length of the catheter” refers to the first or the second catheter recited.  For examination purposes, the claim will be interpreted as “a length of the second catheter”.  Proper correction is required.
6.	Claim 1 recites the limitation “at least two positioning elements" in page 2, lines 8, 10, 11, 14, 15-16, 18, and 25-26.  There is insufficient antecedent basis for this limitation in the claim.  Previously, a first catheter that contains at least two positioning elements is recited in claim 1, therefore it is unclear whether “at least two positioning elements” (recited in the lines listed above) refers to the at least two positioning elements connected to the first catheter or if these are two separate positioning elements from those.  For examination purposes, the claim will be interpreted as “at least a third and fourth positioning elements”.  Proper correction is required.
7.	Claim 1 recites the limitation “at least one pump to deliver saline into at least one lumen in the first catheter” in page 2, line 21.  There is insufficient antecedent basis for this claim. It is unclear as to whether at this stage in the method if the first catheter has been re-inserted for the pump to deliver saline to it, or if should be the second catheter that the pump is delivering fluid to.  Proper correction is required.


Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

10.	Claims 1-3, 6-9, 12-15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Caplan U.S. 2015/0148738 (herein referred to as “Caplan”) and in view of Rajagopalan U.S. 2017/0333122 (herein referred to as “Rajagopalan”).
11.	Regarding Claims 1 and 12, Caplan teaches a method (para 0086) comprising a controller (para 0105, Fig. 1, ref num 310) having at least one processor (para 0159 “controller 310 and/or one or more other components of system 10 can include an 
	a. connecting a proximal end of a first catheter to the catheter connection port to place the first catheter in fluid communication with the at least one pump (shaft 110 coupled to handle at proximal end, Fig. 3A, para 0179; fluid delivery tubes 141a-c travel proximally through shaft 110 and fluidly attached to ports 109a-c, respectively, para 0180; fluid delivery tube 141 typically attaches to ADU 330 with one or more operator attachable fluid connection ports, such as in the handle, para 0108)
		a.1 wherein the first catheter comprising at least two positioning elements separated along a length of the catheter (expandable assemblies 130a, 130b, Fig. 2, para 0176) and;
			a.1.i wherein each of the two positioning elements has a first configuration and a second configuration (unexpanded configuration prior to being radially expanded, para 0214; and the radially expanded configuration para 0214)
				a.1.x in the first configuration, each of the at least two positioning elements is compressed within the catheter (para 0016 “the deployment shaft is configured such that retraction and/or advancement of the shaft causes the expandable cage to radially expand”, para 0178 “as expandable assembly 130 is translated proximally and/or distally such as via a manual or automated retraction 
				a.1.i.xx in the second configuration, each of the at least two positioning elements is expanded to be at least partially outside the catheter (para 0016 “the deployment shaft is configured such that retraction and/or advancement of the shaft causes the expandable cage to radially expand”, para 0178 “as expandable assembly 130 is translated proximally and/or distally such as via a manual or automated retraction and/or advancement”; Fig. 2, ref num 130 contains ref nums 130a and 130b, para 0176 “expandable assembly 130 comprises two expandable assemblies 130a and 130b, which are each mounted to a distal portion of shaft 110…shaft 110 is shown inserted through introducer 50”; this indicates that there is a configuration where the positioning elements are expanded partially outside the catheter, i.e. 50)
		a.2 at least two ports positioned between the at least two positioning elements (nozzles 145’, Fig. 2, para 0176),
	b. positioning the first catheter inside a patient such that, upon being expanded into the second configuration, a distal one of the at least two positioning elements is positioned within in the patient’s small intestine (radially expanded to contact tissue, para 0177) and a proximal one of the at least two positioning elements is proximally positioned more than 1 cm from the distal end of the at least two positioning elements (separated by a distance less than or equal to 25 mm…separation distance can 
	c. expanding each of the at least two positioning elements into their second configurations (radially expanded to contact tissue, para 0214, Fig. 2);
	d. activating the controller, wherein, upon activation, the controller is configured to cause the at least one pump to deliver saline into at least one lumen in the first catheter (an algorithm of controller 310 and/or ADU 330 processes one or more sensor signals to modify the amount of ablative fluid delivered, rate of delivery, energy delivered, power, voltage, current, and/or temp, para 0145; tubes 141a-c para 0180; deliver saline, para 0155) and, wherein, upon activation, the controller is configured to cause an electrical current to be delivered to at least one electrode positioned within the at least one lumen of the first catheter (deliver electrical energy to a component in a distal portion of device 100, para 0134);
	e. delivering vapor through ports positioned in the first catheter between the at least two positioning elements (Fig. 2, ref num 331, vaporized ablative fluid delivered to tissue, para 0112);
	f. using the controller, shutting off the delivery of saline and electrical current (para 0145)
	g. removing the first catheter from the patient to complete a first stage of treating (para 0173);
	Caplan does discuss that the steps of repositioning and delivering energy in the treatment may be repeated until the target tissues have been properly treated (para 
However, Caplan fails to teach the at least two positioning elements is compressed within the catheter, the current to be delivered to at least one electrode positioned within the at least one lumen of the first catheter, waiting six weeks, determining the efficacy of the first phase of treatment and that dependent on the efficacy, a second repeat procedure takes place, identical to the first procedure.
	Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  An electrode is positioned within at least one lumen of the catheter (para 0191 “one or more energy or other treatment delivery element position in, on and/or within expandable assembly….configured to deliver energy to target tissue”; para 0344 “amount of RF energy delivered (e.g. voltage, current, and/or power delivered”; para 0397 “energy delivery parameters such as power, voltage, current”).  The two positioning elements are used in order to both treat and expand tissue for the purpose of the treatment (para 0337).  Caplan already teaches a first and second positioning elements, and by having them positioned within at least one lumen allows the device to be actuated by the user as needed (para 0337). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date 
The method taught by Rajagopalan includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  This procedure was a repeat of the first procedure (para 0296).   The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.

12.	Regarding Claims 2 and 13, Caplan teaches in both the first stage of treatment the delivery of saline and electrical current is automatically shut off after no more than 60 seconds (para 0155 “to a cooling fluid being delivered, such as a fluid…maintained in the treatment assembly for approximately 30 to 60 seconds”…).

Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure following the first procedure (para 0101 and para 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Rajagopalan also mentions that there may be times during treatment when it is desirable to stop (para 0172) and that fluid may be delivered in a stage for approximately 15-30 seconds (para 0190).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment in which the delivery of saline and current is shut off no more than 60 seconds in the first stage of treatment in order to effectively treat the tissue.



	However, Caplan fails to teach that the controller uses at least one of a foot pedal, a switch on the catheter, or a switch on the controller that is in data communication with the controller in order to initiate the treatment.
	Rajagopalan teaches a controller (ref num 210) in which there is a switch that is used for activation or maintenance of the treatment device (para 0071).  This switch may be a foot-activated switch (Fig. 1, ref num 206, para 0071 and 0177), and is in data communication with the controller (see Fig. 1, ref num 210 and 206 are apart of the same console and have communication with one another).  This switch is present in order to allow the user to activate, modify, and/or maintain any process of the treatment and system (para 0212).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified 

14.	Regarding Claims 6 and 17, Caplan teaches a first stage of treatment (see Claim 1, Caplan teaches a first stage of treatment).
Caplan fails to teach second stage of treatment, and that during the first stage and second stage of treatment vapor is delivered such that at least fifty percent of a circumference of the small intestine is ablated.
	Rajagopalan teaches a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  This procedure was a repeat of the first procedure (para 0296).   The repeated procedure may be necessary for patients with higher disease burden that need more aggressive treatments (para 0215).  Since Caplan teaches that some steps of the procedure may already be repeated, then it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caplan to include the repeat procedure as taught by Rajagopalan in order to provide a secondary treatment for those who need more aggressive treatments based on the efficacy and timing of the first treatment.  Rajagopalan also discusses that during the first stage and second stage of treatment vapor is delivered such that at least fifty percent of a circumference of the small 

15.	Regarding Claims 7 and 18, Caplan teaches in the first stage of treatment, the at least two positioning elements (expandable assemblies 130a, 130b, Fig. 2, para 0176), together with the small intestine (para 0167 “gastrointestinal tract”), define an enclosed volume and wherein at least one of the at least two positioning elements is positioned relative to the small intestine to permit a flow of air out of the enclosed volume when the vapor is delivered (para 0167 “system 10 can include two or more radially expandable elements configured to occlude a tissue lumen, such as…expandable assembly 130 [which contains ref nums 130a/b]…can be moved towards each other or away from each other…to cause agitation of fluid within the lumen…otherwise causing air or other 

16.	Regarding Claims 8 and 19, Caplan teaches, the at least two positioning elements (expandable assemblies 130a, 130b, Fig. 2, para 0176), together with the small intestine (para 0167 “gastrointestinal tract”), define an enclosed volume and wherein at least one of the at least two positioning elements is positioned relative to the small intestine to permit a flow of air out of the enclosed volume when the vapor is delivered (para 0167 “system 10 can include two or more radially expandable elements configured to occlude a tissue lumen, such as…expandable assembly 130 [which contains ref nums 130a/b]…can be moved towards each other or away from each other…to cause agitation of fluid within the lumen…otherwise causing air or other fluid flow within a segment of the gastrointestinal tract containing the delivered ablative fluid”).
	However, Caplan fails to teach the second stage of treatment.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first 

17.	Regarding Claim 9, Caplan teaches the first state of treatment (see Caplan, claim 1 rejection above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by at least one of (but not limited to): a total body weight of the patient decreases by at least 1% relative to a total body weight of the patient before ablation, an HbA1c level of the patient decreases by at least 0.3% relative to an HbA1c level of the patient before ablation, or a cumulative daily dose of the patient’s antidiabetic medications decreases by at least 10% relative to a cumulative daily dose of the patients medications before ablation, etc..
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 



Caplan fails to teach the second stage of treatment and that the efficacy is determined by at least one of (but not limited to): a 10% decrease in either ALT or AST levels relative to ALT or AST levels before ablation; or any parameter listed.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  These results, or the success of the first treatment, include but are not limited to improvement in AST, ALT, liver fibrosis panel, liver fibrosis score, or any combination of these (para 0248).  This achieves the desired result of decreasing any of these levels to within normal levels following the treatment, as it varies from patient to patient to achieve the intended result.  As some of these measurements are goals for the success of therapeutic benefit in the patients treated, then they are also considered when beginning the second procedure (0248 and 0296).  The repeated procedure may be necessary for patients with higher disease burden that need more aggressive .

19.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and Rajagopalan, and in view of Hoey U.S. 2014/0288543 (herein referred to as “Hoey”).
20.	Regarding Claim 4, Caplan as modified teaches both the first stage of treatment and second stage of treatment (see Claim 1, Caplan teaches a first stage of treatment, and Rajagopalan teaches a second stage/repeat treatment after the first treatment), and that a vapor is delivered (para 0049, “a system for ablating tissue with delivered vapor”).
Caplan as modified fails to teach vapor is delivered such that an amount of energy in a range of 5 calories per second to 2500 calories per second is delivered.
	Hoey teaches an ablation system for treating tissue (abstract) in which a vapor is delivered (para 0070), such the vapor is delivered with the amount of energy in a range .

21.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and Rajagopalan, and in view of Barry U.S. 2013/0267939 (herein referred to as “Barry”).
22.	Regarding Claim 5, Caplan as modified teaches both the first stage of treatment and second stage of treatment (see Claim 1, Caplan teaches a first stage of treatment, and Rajagopalan teaches a second stage/repeat treatment after the first treatment), and that a vapor is delivered (para 0049, “a system for ablating tissue with delivered vapor”).
Caplan as modified fails to teach such an amount of energy is delivered in a range of 5 calories to 40 calories per gram of tissue to be ablated is delivered.
Barry teaches a vapor ablation system (abstract) in which vapor is delivered (para 0008).  During the delivery, the dose is in the range of 5 to 100 calories/gram, and the dose is also dependent on the size of the nodule being treated (para 0051).  For instance, the smaller the nodule, the less of a dose is needed to raise the temperature of the tissue (para 0051).  It is also noted that some target tissues may need to be treated more than once in multiple procedures (para 0051).  It would have been obvious .

23.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Caplan and Rajagopalan, and in view of Prescott U.S. 2012/0197358 (herein referred to as “Prescott”).
24.	Regarding Claim 10, Caplan teaches the first state of treatment (see Caplan, claim 1 rejection above).
Caplan fails to teach the second stage of treatment and that the efficacy is determined by at least one of the parameters listed.
Rajagopalan teaches a method of treating tissue to provide therapeutic benefit to a patient, in which duodenal tissue is treated, in order to treat diabetes (abstract, para 0101).  The device used in the treatment contains at least two positioning elements (Fig. 6, ref num 130 and 160) that are compressed within the catheter (Fig. 6, ref num 100 and 50, para 0325 “is radially compressed”).  The method includes a first and second procedure (para 0101, 0296) in which the second procedure is a repeat procedure that is performed at least one week following the first procedure, and up to 8 months following the first procedure (para 0101 and para 0296).  Due to the results of the first procedure, a second procedure was performed on a patient in order to sustain the benefit results longer so that the desired results were achieved (para 0296).  The 
Rajagopalan the efficacy is determined by at least one of the parameters listed.
	Prescott teaches a method for managing diabetes, in which the VLDL of the patient decreases 23.2 to 18.4.  This equates to roughly a 20% decrease, and it is also compared with readings of HDL, LDL, and their ratio readings (see Table III and para 0028).  This achieves the desired result of reducing the cholesterol and triglyceride levels to within normal levels following the treatment (para 0059).  As a healthy VLDL level falls anywhere within 2 to 30 mg/dL (https://medlineplus.gov/ency/patientinstructions/000386.htm), depending on the patient, the percentage to reduce the VLDL patients would vary in order to reduce their overall cholesterol and triglyceride levels.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to determine the efficacy based on a certain percentage reduction of cholesterol levels, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art and achieves the desired/intended result of treating the disease of the patient (abstract, para 0255).  In re Aller, 105 USPQ 233 and MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/Examiner, Art Unit 3794